Case: 11-10472     Document: 00511754525         Page: 1     Date Filed: 02/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 10, 2012
                                     No. 11-10472
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

P. CHYBA,

                                                  Plaintiff - Appellant

v.

BAC HOME LOANS SERVICING, L.P.; RYLAND TITLE COMPANY; RYLAND
MORTGAGE COMPANY; RECONTRUST COMPANY N.A.; R.H. OF TEXAS
LIMITED PARTNERSHIP,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-124


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        P. Chyba, proceeding pro se, challenges the dismissal of her claims under
the Truth in Lending Act (TILA) and the Real Estate Settlement Procedures Act
for failure to state a claim upon which relief may be granted. (The court declined
to exercise supplemental jurisdiction over her state-law claims.)                     Chyba
contends: the district court erred in dismissing her complaint sua sponte; she


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10472     Document: 00511754525     Page: 2   Date Filed: 02/10/2012

                                  No. 11-10472

stated sufficient facts to establish claims for relief; and her claims were subject
to equitable tolling of the statute of limitations under TILA.
      A district court has the authority to dismiss a complaint sua sponte for
failure to state a claim. Carroll v. Fort James Corp., 470 F.3d 1171, 1177 (5th
Cir. 2006). The district court allowed Chyba to file an amended complaint and
warned her of the possibility of dismissal if her amended complaint failed to
allege sufficient facts.
      A dismissal for failure to state a claim is reviewed de novo. E.g., In re
Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007). To survive
dismissal, the complaint must “state a claim to relief that is plausible on its
face”. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citation and internal
quotation marks omitted). “Factual allegations must be enough to raise a right
to relief above the speculative level”. Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007). Chyba’s claims are conclusory and speculative.
      And, because the district court did not dismiss Chyba’s complaint as
untimely, her statute-of-limitations contention is irrelevant.
      AFFIRMED.




                                        2